DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 6/6/2022 is acknowledged.
No claims are amended or added.
Claim 56 is cancelled.
Claims 38-55 remain pending.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 38, 41, 42, 44, 47, 50, 51, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USP 8929227B2), hereafter Lee, in view of Dai et al. (US20140274196A1), hereafter Dai.

Regarding claim 38,
Lee discloses a method of controlling radio transmissions in a wireless communication network (Title; Abstract; Fig. 1) includes scheduling the uplink radio transmissions by allocating radio resources for the uplink radio transmissions and by controlling a transmit power of the uplink radio transmissions, wherein said scheduling further comprises determining an estimate of the signal-to-noise ratio of the uplink radio transmission based on a bandwidth of radio resources to be allocated for the uplink radio transmission and a current value of the transmit power (Fig. 2; Col. 1, lines 51-58; Col. 4, lines 2-5; determine uplink power with consideration of an amount of radio resources allocated to a relevant terminal and current transmit power).
Lee shows comparing the estimate of the signal-to-noise ratio to at least one target (Fig. 1, 102; Col. 4, lines 53-63), determining whether the radio device operates at a maximum transmit power (i.e. 23 dBm; Fig. 2, 200; Col. 4, lines 2-30; Col. 6, lines 7-13; if PHR/residual power = 0, then the device is operating at maximum power), and in response to the estimate of the signal-to-noise ratio being below the target and determining that the radio device operates below the maximum transmit power, controlling the radio device to increase the transmit power (i.e. via TPC command of +1 or +3 dBm; Col. 5, lines 19-55).
Lee further discloses maintaining the bandwidth and the current value of the transmit power and allocating radio resources for the uplink radio transmission in accordance with the maintained bandwidth (i.e. TPC command of 0) and at least suggests lower and upper targets for signal-to-noise radio (Col. 5, lines 3-18; correcting target SNR via offset_target; Fig. 4 and Col. 7, lines 20-24; SNR maintained in a “region” where pathloss of 60 dBm or below because a range of PHR transmitted by the terminal is limited) but fails to expressly show determining a lower target and an upper target for a signal to noise ratio of uplink radio transmissions from a radio device to the wireless communication network and maintain power and bandwidth in response to the estimated ratio being between the lower and upper target.
Dai discloses analogous art (i.e. Title; Abstract; Fig. 3-6; power control/adjustment based on pathloss information) including determining a lower target and an upper target for a signal to noise ratio of uplink radio transmissions from a radio device to the wireless communication network and controlling to increase or maintain power/bandwidth in response to the estimated signal-to-noise ratio being below the lower target or between the lower and upper target, respectively (paragraph 78, 93; low/high SINR thresholds; power not adjusted/maintained when SINR in proper range between low/high; power adjusted when SINR is outside high/low).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Lee by determining a lower target and an upper target for a signal to noise ratio of uplink radio transmissions from a radio device to the wireless communication network and controlling to increase or maintain power/bandwidth in response to the estimated signal-to-noise ratio being below the lower target or between the lower and upper target, respectively, as shown by Dai, thereby enabling optimal power control adjustment to ensure specified signal quality while allowing for simultaneous communication over the same resources when determined that the combined transmission power allows for such simultaneous communication, under control of the network based on feedback from the user devices.





Regarding claim 47,
Lee discloses a node (i.e. base station) for a wireless communication network, the node comprising an access interface configured to communicate with one or more radio devices (Fig. 3, transmitter 306/receiver 300) and one or more processors (Fig. 3, 302) operably coupled to the access interface, whereby the processors are configured to execute program code (inherent) that causes the node to schedule the uplink radio transmissions by allocating radio resources for the uplink radio transmissions and by controlling a transmit power of the uplink radio transmissions by determining an estimate of the signal-to-noise ratio of the uplink radio transmission based on a bandwidth of radio resources to be allocated for the uplink radio transmission and a current value of the transmit power (Fig. 2; Col. 1, lines 51-58; Col. 4, lines 2-5; determine uplink power with consideration of an amount of radio resources allocated to a relevant terminal and current transmit power).
Lee further shows comparing the estimate of the signal-to-noise ratio to at least one target (Fig. 1, 102; Col. 4, lines 53-63), determining whether the radio device operates at a maximum transmit power (i.e. 23 dBm; Fig. 2, 200; Col. 4, lines 2-30; Col. 6, lines 7-13; if PHR/residual power = 0, then the device is operating at maximum power), in response to the estimate of the signal-to-noise ratio being below the target and determining that the radio device operates below the maximum transmit power, controlling the radio device to increase the transmit power (i.e. via TPC command of +1 or +3 dBm; Col. 5, lines 19-55).
Lee further discloses maintaining the bandwidth and the current value of the transmit power and allocating radio resources for the uplink radio transmission in accordance with the maintained bandwidth (i.e. TPC command of 0) and at least suggests lower and upper targets for signal-to-noise radio (Col. 5, lines 3-18; correcting target SNR via offset_target; Fig. 4 and Col. 7, lines 20-24; SNR maintained in a “region” where pathloss of 60 dBm or below because a range of PHR transmitted by the terminal is limited) but fails to expressly show determining a lower target and an upper target for a signal to noise ratio of uplink radio transmissions from a radio device to the wireless communication network and to maintain power and bandwidth in response to the estimated ratio being between the lower and upper target.
Dai discloses analogous art (i.e. Title; Abstract; Fig. 3-6; power control/adjustment based on pathloss information) including determining a lower target and an upper target for a signal to noise ratio of uplink radio transmissions from a radio device to the wireless communication network and controlling to increase or maintain power/bandwidth in response to the estimated signal-to-noise ratio being below the lower target or between the lower and upper target, respectively (paragraph 78, 93; low and high thresholds for SINR; transmit power not adjusted/maintained when SINR falls in proper range between low and high thresholds; power adjusted when SINR is improper/smaller than low/greater than high thresholds).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Lee by determining a lower target and an upper target for a signal to noise ratio of uplink radio transmissions from a radio device to the wireless communication network and controlling to increase or maintain power/bandwidth in response to the estimated signal-to-noise ratio being below the lower target or between the lower and upper target, respectively, as shown by Dai, thereby enabling optimal power control adjustment to ensure specified signal quality while allowing for simultaneous communication over the same resources when determined that the combined transmission power allows for such simultaneous communication, under control of the network based on feedback from the user devices.

Regarding claims 41 and 50,
Lee discloses determining whether the radio device operates at the maximum transmit power (i.e. 23 dBm) is based on at least one of a power headroom report received from the radio device and power control commands sent to the radio device (Fig. 2, 200; Col. 4, lines 2-30; Col. 6, lines 7-13; if PHR/residual power = 0, then the device is operating at maximum power; Fig. 2, 200; Col. 4, lines 2-30; Col. 6, lines 7-13; via TPC command of -1, 0, +1, +3 dBm; Col. 5, lines 19-55).

Regarding claims 42 and 51,
Lee discloses scheduling further comprises, in response to the estimate of the signal-to-noise ratio being below the upper target and determining that the radio device operates below the maximum transmit power, controlling the radio device to increase the transmit power (i.e. via non-zero PHR and TPC commands +1, +3 dBm; Col. 5, lines 18-32; Col. 6, lines 7-13).




Regarding claims 44 and 53,
Lee discloses estimating a current value of the transmit power based on one of the following: a reported received signal strength of a downlink radio transmission from the wireless communication network to the radio device (Fig. 2, 202; Col. 4, lines 47-53) or a measured signal strength of an uplink radio transmission from the radio device to the wireless communication network (Fig. 2, 200).

3.	Claims 39, 40, 43, 48, 49, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Dai as applied to claims 38 and 47 above, and further in view of Chang et al. (USP 8825100B2), hereafter Chang.

Regarding claims 39, 40, 48, and 49,
The combination of Lee and Dai does not expressly disclose reducing the bandwidth and allocating radio resources for the uplink radio transmission in accordance with the reduced bandwidth in response to determining that the radio device operates at the maximum transmit power when the estimate of the signal-to-noise ratio being below the lower target.
Chang discloses analogous art for providing a power boost for a wireless link using a subset of subcarrier frequencies of the link as a reduced bandwidth (Title), thereby reducing the bandwidth and allocating radio resources for the uplink radio transmission in accordance with the reduced bandwidth in response to determining that the radio device operates at the maximum transmit power when the estimate of the signal-to-noise ratio being below the lower target (Fig. 2A-B; Fig. 4, step 108-114; Fig. 5, steps 208-214 and corresponding disclosure; reducing bandwidth to provide power boost to increase sum of minimum SINR on uplink).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Lee and Dai by reducing the bandwidth and allocating radio resources for the uplink radio transmission in accordance with the reduced bandwidth in response to determining that the radio device operates at the maximum transmit power when the estimate of the signal-to-noise ratio being below the lower target, as shown by Chang, thereby enabling a power boost on the uplink when the user is transmitting at maximum power.

Regarding claims 43 and 52,
Given the combination of Lee, Dai and Chang above, it would be further obvious to one of ordinary skill in the art before the time of effective filing to increase the bandwidth and allocating radio resources for the uplink radio transmission in accordance with the increased bandwidth in response to the estimate of the signal-to-noise ratio being above the lower target, thereby providing greater transmission throughput while signal-to-noise ratio remains acceptable.





4.	Claims 45 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Dai as applied to claims 38 and 47 above, and further in view of Ball et al. (USP 8570957B2), hereafter Ball.

Regarding claims 45 and 54,
The combination of Lee and Dai discloses determining the lower target for the signal-to-noise ratio based on one of the following: one or more carrier frequencies used for the uplink radio transmissions (Col. 4, lines 47-53), an antenna configuration used for the uplink radio transmissions, a deployment type of the wireless communication network, and a minimum step size of controlling the transmit power of the radio device (i.e. +/- 1 dBm, +3 dBm) but fails to expressly show adapting a modulation and coding scheme for the uplink radio transmission based on the estimate of signal-to-noise ratio.
Ball discloses analogous art showing extension of power headroom reporting and trigger conditions (Title) includes  adapting a modulation and coding scheme for the uplink radio transmission based on the estimate of the signal-to-noise ratio (Col. 3, lines 36-42; Col. 5-6, lines 40-3; adapting MCS as well as dynamic bandwidth adjustment for UE operating at max power).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Lee and Dai by adapting a modulation and coding scheme for the uplink radio transmission based on the estimate of the signal-to-noise ratio, as shown by Ball, thereby providing more efficient utilization of the available resources.


5.	Claims 46 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Dai as applied to claims 38 and 47 above, and further in view of Evans et al. (), hereafter Evans.

Regarding claims 46 and 55,
Lee discloses SNR (-20 to +30 dB) vs pathloss (0 to 150 dB) but does not expressly show the difference between the lower target and the upper target for the signal-to-noise ratio is at least 5 dB.
Evans discloses analogous art in a system for locating a mobile unit (Title) includes a difference between the lower target and the upper target for the signal-to-noise ratio is at least 5 dB (i.e. Col. 3, lines 23-39; adapting transmit power based on RSSI levels in 5 dBm intervals). 
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Lee and Dai by providing a difference between the lower target and the upper target for the signal-to-noise ratio is at least 5 dB, as shown by Evans, thereby enabling adaptation over an acceptable levels of signal-to-noise ratio.







Response to Arguments
6.	Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. 

In the Remarks on pg. 12 of the Amendment, Applicant contends Lee is silent regarding “determining an estimate of the SNR”, alleging Lee merely discusses base station resource allocation based on available transmit power.  Applicant further implies operations in Lee are performed by a different entity than those in the claims pertaining to “scheduling”
The Examiner respectfully disagrees.  As shown in the rejection, Lee clearly discloses “estimating” signal attenuation of an uplink….and compensates for transmission power with consideration to such an estimate, meeting the expressly claimed “estimating” step.  Applicant’s arguments regarding “scheduling” and the particular entity performing operations are unpersuasive.  The claims do not expressly require a particular entity performing these operations, and the cited disclosure clearly shows that the exchange of information between UE and base station yields the steps of “estimating”, “comparing” and “determining” of transmit power, as claimed.  Therefore, the rejections are properly maintained.



In the Remarks on pg. 13-14 of the Amendment, Applicant contends the rejection fails to show “maintaining power and bandwidth in response to the estimated SNR being between the lower and upper target, alleging the cited disclosure in Dai shows a second UE sensing SNR from a first UE and comparing to high and low thresholds provided by the base station, but that this is different from the claimed lower/upper targets and the “maintaining” as claimed, and again contends that the operations of Dai are performed by a different entity than those claimed.
The Examiner respectfully disagrees.  Applicant’s arguments directed to Dai alone fails to consider the combination/modification of Lee based on Dai.  The rejection posits to modify Lee’s disclosure of estimating uplink pathloss and comparing to a single target SNR to instead compare to two (2) thresholds, upper and lower SNR targets which defines a proper range in which transmit power is not adjusted, as shown in Dai and cited by Applicant in the Remarks.  The specific application discussed in Dai for sensing of another UE is not particularly relevant to the proposed combination of Dai as a secondary reference with the primary prior art teaching in Lee.  The argument regarding the particular entity performing these operations is addressed above.  Therefore, the rejections are properly maintained.  




Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477